--------------------------------------------------------------------------------


Exhibit 10.34
 
ANHEUSER-BUSCH COMPANIES, INC.
 
RELATED PERSON TRANSACTIONS POLICY
 
The Company’s Code of Business Conduct and Ethics provides that employees,
executive officers and directors owe a duty to the Company to act with
integrity, which requires among other things, being honest and ethical. This
includes the ethical handling of actual or apparent conflicts of interest
between personal and professional relationships. In addition, under applicable
Securities and Exchange Commission (“SEC”) rules, the Company is required to
disclose related person transactions as defined in the SEC’s rules.
 
The Board of Directors of the Company (the “Board”) has adopted this Related
Person Transaction Policy to set forth the policies and procedures for the
review and approval or ratification of Related Person Transactions (as defined
below).
 
1.
Definitions

 
For the purposes of this Policy, a “Related Person” is:
 
 
 
a)
 
any person who is or was an executive officer, director, or director nominee of
the Company at any time since the beginning of the last calendar year for which
the Company has filed a Form 10-K;
 
 
 
b)
 
any person who is or was an Immediate Family Member of an executive officer,
director, director nominee at any time since the beginning of the last calendar
year for which the Company has filed a Form 10-K; or
 
 
 
c)
 
any person who, at the time of the transaction, is the beneficial owner of more
than 5% of any class of the Company’s voting securities (a “Significant
Shareholder”); or
 
 
 
d)
 
any person who, at the time of the transaction, is an Immediate Family Member of
a Significant Shareholder of the Company.
 

An “Immediate Family Member” of a person is any child, stepchild, parent,
stepparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law of such person, or any other
person sharing the household of such person, other than a tenant or employee.
 
A “Related Person Transaction” is any transaction, arrangement or relationship,
or any series of similar transactions, arrangements or relationships in which
the Company was or is to be a participant, the amount involved exceeds $120,000,
and a Related Person had or will have a direct or indirect material interest.
Except as otherwise set forth in this policy, “Related Person Transaction”
specifically includes, without limitation, purchases of goods or services by or
from the Related Person or entities in which the Related Person has a material
interest, indebtedness, guarantees of indebtedness, and employment by the
Company of a Related Person. The Board has determined that transactions with
certain characteristics do not pose an actual or apparent conflict of interest
and are, therefore, not “Related Person Transactions” for purposes of this
Policy. These transactions are described on Exhibit 1 and include transactions
in which the Related Persons are only directors and/or owners of a less than 10%
equity interest in the entity
 
 
1

--------------------------------------------------------------------------------


engaged in the transaction, arrangement or relationship with the Company;
transactions in which the Related Persons are only directors, officers and/or
owners of a less than 10% equity interest in the entity engaged in the
transaction, arrangement or relationship with the Company and the amount of the
transaction is not significant to either the Company or the other entity;
transactions that are subject to review by the Compensation Committee of the
Board; and transactions that have other characteristics or features mitigating
concern about an actual or apparent conflict of interest.
 
2.
Policies and Procedures for Review, Approval or Ratification of Related Person
Transactions

 
Any Related Person Transaction proposed to be entered into by the Company must
be reviewed and approved by the Conflict of Interest Committee of the Board (the
“Committee”) in accordance with the terms of this Policy. Such approval will be
obtained prior to effectiveness or consummation of the Transaction, whenever
practicable. If the Chairman of the Committee determines that advance Committee
approval of a Related Person Transaction is not practicable under the
circumstances, the Chairman of the Committee may preliminarily approve such
Transaction, subject to ratification by the Committee at the next meeting of the
Committee; provided, that if the Committee does not ratify the Transaction, the
Company shall make all reasonable efforts to cancel or annul such Transaction.
 
Transactions with Passive Shareholders shall be reported to the Committee on an
informational basis, but need not be reviewed and approved by the Committee.
 
In addition, any Related Person Transaction previously approved by the Committee
or otherwise already existing that is ongoing in nature shall be reviewed by the
Committee annually to ensure that such Related Person Transaction has been
conducted in accordance with the previous approval granted by the Committee, if
any, and that all required disclosures regarding the Related Person Transaction
are made.
 
Transactions involving compensation, severance, termination, and special
retirement arrangements for executive officers shall be reviewed and approved by
the Compensation Committee of the Board in the manner specified in the charter
of the Compensation Committee.
 
3.
Standards for Review, Approval or Ratification of Related Person Transactions

 
A Related Person Transaction reviewed under this Policy will be considered
approved or ratified if it is authorized by the Committee in accordance with the
standards set forth in this Policy after full disclosure of the Related Person’s
interests in the transaction. As appropriate for the circumstances, the
Committee shall review and consider:
 

 
·
 
the Related Person’s position(s) or relationship(s) with, or ownership in, the
firm, corporation, or other entity that is a party to, or has an interest in,
the Related Person Transaction;
 
 
 
·
 
the approximate dollar value of the amount involved in the Related Person
Transaction;
 

 
 
2

--------------------------------------------------------------------------------


 

 
·
 
the approximate dollar value of the amount of the Related Person’s interest in
the transaction without regard to the amount of any profit or loss;
 
 
 
·
 
whether the transaction was undertaken in the ordinary course of business of the
Company;
 
 
 
·
 
whether the transaction with the Related Person is proposed to be, or was,
entered into on terms comparable to the terms the Company could have been
reached with an unrelated third party;
 
 
 
·
 
the purpose of, and the potential benefits to the Company of, the transaction;
and
 
 
 
·
 
any other information regarding the Related Person Transaction or the Related
Person in the context of the proposed transaction that the Committee determines
to be relevant to its decision to either approve or disapprove the Transaction.
 

The Committee will review all relevant information available to it about the
Related Person Transaction. The Committee may approve or ratify the Related
Person Transaction only if the Committee determines that, under all of the
circumstances, the transaction is in the best interests of the Company. The
Committee may, in its sole discretion, impose such conditions as it deems
appropriate on the Company or the Related Person in connection with approval of
the Related Person Transaction.
 
The review, approval or ratification of a transaction, arrangement or
relationship pursuant to this Policy does not necessarily imply that such
transaction, arrangement or relationship is required to be disclosed under item
404(a) of Regulation S-K.
 
4.
Interaction with Other Policies

 
This policy is in addition to, and is not a replacement for, other Company
policies that may address situations involving Related Person Transactions,
including without limitation, the Code of Business Conduct and Ethics, Policy on
Employment of Relatives and Policy on Employee Purchase of an Anheuser-Busch
Wholesaler.
 
3

--------------------------------------------------------------------------------


Exhibit 1
 
The following are not considered to be Related Person Transactions for purposes
of the policy:
 
1.
 
Interests arising only from the Related Person’s position as a director of
another corporation or organization that is a party to the transaction;
 
2.
 
Interests arising only from the direct or indirect ownership by the Related
Person and all other Related Persons in the aggregate of less than a 10% equity
interest (other than a general partnership interest) in another entity which is
a party to the transaction;
 
3.
 
Interests arising from both the position and ownership level described in (1)
and (2) above;
 
4.
 
Interests arising solely from the Related Person’s position as an executive
officer of another entity (whether or not the person is also a director of such
entity) that is a participant in the transaction, where (a) the Related Person
and all other Related Persons own in the aggregate less than a 10% equity
interest in such entity, (b) the Related Person and his or her Immediate Family
Members are not involved in the negotiation of the terms of the transaction with
the Company and do not receive any special benefits as a result of the
transaction and (c) the amount involved in the transaction equals less than the
greater of $1 million dollars or 2% of the annual consolidated net sales of the
other entity that is a participant in the transaction, and (d) the amount
involved in the transaction equals less than 2% of the annual consolidated net
sales of the Company;
 
5.
 
Interests arising solely from the ownership of a class of the Company’s equity
securities if all holders of that class of equity securities receive the same
benefit on a pro rata basis;
 
6.
 
A transaction that involves compensation to an executive officer if the
compensation has been approved by the Compensation Committee of the Board or
recommended to the Board for approval by the Compensation Committee of the Board
and then approved by the Board;
 
7.
 
A transaction that involves compensation to a director for services as a
director of the Company if such compensation will be reported pursuant to Item
402(k) of Regulation S-K;
 
8.
 
A transaction that is specifically contemplated by provisions of the Certificate
of Incorporation or Bylaws of the Company;
 
9.
 
Interests arising solely from indebtedness of a Significant Shareholder or an
Immediate Family Member of a Significant Shareholder to the Company;
 
10.
 
Transactions with Significant Shareholders (or their Immediate Family Members)
who have a current Schedule 13G filed with the SEC with respect to their
ownership of the Company’s securities (“Passive Shareholders”);
 
11.
 
A transaction where the rates or charges involved in the transaction are
determined by competitive bids;
 

 
 
4

--------------------------------------------------------------------------------


 
12.
 
A transaction that involves the rendering of services as a common or contract
carrier or public utility at rates or charges fixed in conformity with law or
governmental authority; or
 
13.
 
A transaction that involves services as a bank depositary of funds, transfer
agent registrar, trustee under a trust indenture, or similar services.
 



 
 
5


 


 


 